Case 1:20-cv-00361-NONE-JLT Document 1-10 Filed 03/09/20 Page 1 of 2




EXHIBIT "I"
FOR ATTORNEY / LAW FIRM PURPOSES ONLY                                        KRISTOPHER HAIL                            BAKERSFIELD
           Case 1:20-cv-00361-NONE-JLT Document 1-10 Filed                                        03/09/20 Page 2 of 2
                                                                                                        CA-People-Search-202003061507

1 Result Found for people named KRISTOPHER HAIL located at                                       BAKERSFIELD, CALIFORNIA.

KRISTOPHER GERALD HAIL, 37 Years Old (Bakersfield, CA)                                         BAKERSFIELD, CA 93312-8246 (KERN
COUNTY) (04/25/2014 to 03/06/2020)

KRISTOPHER GERALD HAIL               Possible Relatives                 Cities                                Counties
(11/02/2003 to 09/06/2019)           Kenneth Gerald Hail        Age:    Bakersfield, CA (07/2002 to           Kern County, CA (07/2002 to
CHRISTOPHER GERALD HAIL              62                                 03/06/2020)                           03/06/2020)
(08/01/2016 to 02/01/2019)           Kevin James Hail         Age: 35
KRIS GERALD HAIL (02/18/2003         Pam Jean Hail         Age: 60
to 07/07/2017)                       Willie Hail       Age: 81          Possible Phones                       Possible Emails
KRISTOPHE GERALD HAIL                                                                       ) (Mobile)(86%)
(12/01/2003 to 02/01/2013)
KRIS HALL (12/01/2002)           Indicators                             (LandLine)(66%)
                                 Bankruptcies: None Found
SSN:                             Liens: 13 Found, Latest in 2018        (LandLine)(3%)
Issued: CALIFORNIA 1988          Judgments: 3 Found, Latest in
                                 2018                                   (LandLine)(3%)
Other SSNs this person has used. Utilities: 2 Found                                       PT) (Mobile)(3%)
This does not usually indicate                                                            %)
fraud.




Date of Birth
DOB:
Age: 37

Gender: Male
Dates at Searched Location: 04/25/
2014 to 03/06/2020




Address History (9)
                              BAKERSFIELD, CA 93312-8246 (KERN COUNTY) (04/25/2014 to 03/06/2020)

                                 BAKERSFIELD, CA 93313-2181 (KERN COUNTY) (06/28/2014 to 08/03/2016)
Address contains: 32 suites

                       BAKERSFIELD, CA 93313-2109 (KERN COUNTY) (06/28/2014 to 06/28/2014)
Address contains: 32 suites

                        BAKERSFIELD, CA 93313-5744 (KERN COUNTY) (12/2010 to 06/2014)

                              BAKERSFIELD, CA 93308-2429 (KERN COUNTY) (11/2003 to 08/2013)

                               BAKERSFIELD, CA 93307-5875 (KERN COUNTY) (09/2004 to 03/03/2011)

                             BAKERSFIELD, CA 93308-1733 (KERN COUNTY) (11/01/2006 to 11/01/2006)
       Address contains: 2 apartments

                                   BAKERSFIELD, CA 93308-1733 (KERN COUNTY) (07/2002 to 06/2004)
       Address contains: 2 apartments

                        BAKERSFIELD, CA 93308-1719 (KERN COUNTY) (11/2003 to 06/2006)




                                                        Page 1 of 1 03/06/2020
